Citation Nr: 0740559	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-25 737	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1984 to April 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision from the Salt Lake, 
Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims seeking 
entitlement to service connection for multiple disabilities.  

In written correspondence dated in April 2006, the veteran 
indicated that he wished to withdraw his appeal regarding a 
compensable evaluation for gastroesophgeal reflux disease and 
initial evaluations in excess of 10 percent for service-
connected bilateral knee disorders.  These issues are no 
longer before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's low back disorder is related to service.

2.  There is no competent medical evidence showing the 
veteran's left shoulder disorder is related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

2.  A left shoulder disorder was not incurred in, or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VA duty to notify was satisfied by way of letters sent to 
the appellant in February 2005 and March 2006 that fully 
addressed all four notice elements and the February 2005 
letter was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The 
Board notes the veteran's representative's claim that the VA 
examination of February 2005 was inadequate.  However, the 
Board finds that since the VA examiner took the veteran's 
complete history, conducted range of motion examinations, and 
based his opinion on current x-ray reports, it was an 
adequate examination.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The U.S. Court of appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service Connection for Low Back Disorder

The veteran contends that his low back disorder is related to 
service.  

Service medical records indicate that the veteran noted no 
low back problems on his pre-entrance examination of March 
1984.  However, when the veteran was treated for low back 
pain in December 1985 at the L4-5 vertebrae, he stated that 
he had back problems at age 15 or 16 and that he had had 
trouble "two years ago", or in 1983, before service entry.  

The veteran is presumed sound upon entry in the absence of 
clear and unmistakable evidence that an injury or disease 
existed prior to service and was not aggravated by service.  
The Board finds that the evidence does not indicate that the 
veteran had a pre-existing low back disorder upon his 
entrance examination.  It is not obvious or manifest that a 
low back injury or disease existed prior to service, only 
that the veteran had experienced back pain.  See 38 C.F.R. 
§ 3.304(b).  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board 
finds there is no evidence of a pre-existing low back 
disability.   

Service medical records of December 1985, which show the 
veteran's treatment for low back pain specifically deny 
trauma or overuse.  Later that same month, the veteran 
reported in his medical history that he was in "good 
health" and no back problems were noted.  From October 1992 
through December 2000, in ten separate service medical 
documents, the veteran reported being in "good health" on 
his medical history, and was deemed deployable for temporary 
duty, special duty and mobilization.  

In March 2002, the veteran again noted low back pain on his 
medical folder, although in November of 2002 and February of 
2003, he was again deemed qualified for deployment.  In 
December 2003, the veteran reported low back pain in his 
health history and in August 2004 he was cleared to fly or 
undertake special operations.  Finally, in his pre-
termination report of medical assessment in February 2005, he 
indicated low back pain.  The Board finds that since the 
veteran's claimed in-service low back disorder was not severe 
enough to prevent him from performing difficult duty, the 
only symptoms were pain, and the record is negative for 
occurrence of low back injury or disease, the evidence does 
not support a finding that the claimed disorder was caused or 
aggravated by service.

On the question of current disability for low back disorder, 
the evidence in favor of low back disorder includes the 
veteran's statements of May and July 2005 that he was 
examined in February 2005 by the VA after he soaked in the 
bath, rather than after spending two hours on his feet at 
work, after which his back would stiffen up and decrease his 
capability to bend, stoop or lift objects during work.

The evidence against a current disability for low back 
disorder includes the VA examination of February 2005 which 
reported the veteran's 15-year history of low back disorder, 
including pain on a daily basis, lasting one to two hours, 
without radiation of the pain, and rated as 5 out of 10 in 
severity.  The examiner found the veteran's pain occurred 
when he got out of bed in the mornings and resolved within 
one to two hours, that he used Motrin, and could function 
with the use of medication on more severe days, although 
medication is not required every day.  The physician found 
that the veteran had not been incapacitated and reported 
functional impairment of slow movement with difficulty 
bending early in the morning.  In a year, the veteran missed 
two days of work due to this condition.  The doctor found the 
veteran had normal range of lumbar spine with flexion from 0 
to 90 degrees, and extension, lateral and rotation at 0 to 30 
degrees each.  The lumbar spine x-ray report indicated normal 
vertebral bodies without fracture, lesion or arthritic 
change, normal intervertebral disk space and a normal x-ray.  
Finally, the physician opined that there was no specific 
pathology to render a diagnosis since the veteran had full 
range of motion and there were no reproduced symptoms and 
normal x-rays.  Therefore, the Board finds the negative 
evidence outweighs the positive evidence in establishing a 
current disability and there can be no valid claim, see 
Brammer, supra.

As to competent medical nexus, relating the veteran's low 
back disorder to his service, there is none in the record.  
In weighing the evidence for and against the veteran's claim 
for service-connected low back disorder, the Board finds that 
the negative evidence outweighs the positive evidence in 
favor of the veteran.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection of low back disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for Left Shoulder Disorder

The veteran contends that his left shoulder disorder is 
related to service.  

Service medical records indicate that the veteran noted no 
left shoulder problems on his pre-entrance examination of 
March 1984.  From December 1985 through November 1987, the 
veteran reported no left shoulder problems on his reports of 
medical history and medical examination.  However, in 
December 1987, the veteran was treated for a left shoulder 
disorder, diagnosed as "probable bursitis".

From October 1992 through December 2000, in ten separate 
service medical documents, the veteran reported being in 
"good health" on his medical history, and was deemed 
deployable for temporary duty, special duty and mobilization.  
In March 2002, the veteran noted shoulder pain on his medical 
folder, although in November of 2002 and February of 2003, he 
was again deemed qualified for deployment.  In December 2003, 
the veteran reported left shoulder pain in his health history 
and in August 2004 he was cleared to fly or to undertake 
special operations.  Finally, in his pre-termination report 
of medical assessment in February 2005, he indicated shoulder 
pain.  Again, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim that his left shoulder disorder 
occurred in or was aggravated by service.

On the question of current disability for left shoulder 
disorder, the evidence in favor of left shoulder disorder 
includes the veteran's statement of May 2005 in which he 
asserts that his condition was brought upon by service two 
years prior and that during the February 2005 VA examination, 
the physician tested the range of motion, but his left 
shoulder always took longer to get to the desired position.  
The veteran stated he did not have a lifestyle where he could 
sit around with his left arm on his lap and not use it, and 
that it caused pain and lack of movement when used.  He 
reported that if he had to undertake extra work with that 
arm, he would take anti-inflammatory medication prior to 
using his left shoulder and afterwards in order to stop the 
pain and to get the motion back.  In July 2005, the veteran 
stated that his shoulder pain occurred three times a week 
when he reached above his head for anything.  He asserted 
that during the February 2005 VA examination, he was unable 
to raise his left arm as high as his right.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The veteran is not competent to render 
medical opinion as to the causation of his left shoulder 
disorder.

The VA examiner of February 2005 reported the veteran's 
statement that during water training in service, he had to 
pull patients and equipment into his boat and first noticed 
pain in his shoulders then.  The physician reported that the 
veteran had flare-ups approximately four times a month, 
lasting up to 20 and 30 minutes, but that he had not been 
incapacitated by the condition, and that he had received 
treatment with Motrin, was without prosthetic implants, had 
no functional impairment and had not lost time from work 
because of this condition.  The examiner found no heat, 
redness, swelling, effusion or drainage of the left shoulder, 
and normal range of motion, with flexion and abduction of 0 
to 180 degrees each, and external and internal rotation of 0 
to 90 degrees each.  He found the range of motion was not 
affected by pain, fatigue, weakness, lack of endurance or 
incoordination.  The x-ray report of the left shoulder 
revealed normal articulating surface of the humeral head and 
the glenoid fossa, no arthritic changes, no fractures or 
lesions, normal AC joint, and normal x-ray.  Significantly, 
the examiner found no current disability and, in the absence 
of proof of a current disability, there can be no valid 
claim.  See Brammer, supra. 

As to competent medical nexus, relating the veteran's left 
shoulder disorder to his service, there is none in the 
record.  In weighing the evidence for and against the 
veteran's claim for service-connected left shoulder disorder, 
the Board finds that the negative evidence outweighs the 
positive evidence in favor of the veteran.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection of left shoulder disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


